Citation Nr: 1037572	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for bilateral 
hearing loss.  The Veteran disagreed, and this matter is properly 
before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in 
January 2010.  A transcript of the hearing is of record.  The 
Board first considered the appeal in June 2010 and determined 
that a remand was necessary to further develop the medical 
record.  As such, the file was transferred to the Appeals 
Management Center (AMC) in Washington, DC, and the requested 
development was attempted.  The matter is now properly returned 
to the Board for further appellate consideration.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 
38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited handling 
is requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the Board remanded the matter to the RO for the 
purpose of obtaining medical records and providing examinations 
to determine whether there is a nexus between the Veteran's 
bilateral hearing loss and his active service.  The RO was 
directed to afford the Veteran, both, otologic and audiometric 
examinations.  The evidence of record shows that the Veteran was 
only afforded an audiometric examination, and no opinion was 
rendered by an otologist.  As such, VA has not complied with the 
Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, a remand is necessary to obtain a VA 
otologic opinion. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the Veteran's 
claims file to be reviewed by an otologist 
for the purpose of preparing an addendum 
that indicates the exact nature and 
etiology of the claimed hearing loss.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The otologist should determine whether the 
Veteran currently suffers from a hearing 
loss disability as defined by 38 C.F.R. 
§ 3.385 (2009), and should specifically 
comment as to whether that hearing loss 
disability as likely as not had its origin 
during the Veteran's period of active 
military service or is otherwise related 
to service.  A complete rationale must be 
provided for each opinion expressed.  The 
otologist should only conduct an 
additional examination if he/she deems it 
necessary.

2.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



